DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 7 March 2022. 
Claims 1-3, 5, 7-8, 11, 13-14, and 17 were amended. Claims 1-18 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 7 and 13, recites in part, a method comprising: Identifying a subset of a plurality of influencers in an environment based on influencer activity data and influencer user profile data associated with users of each of the plurality of influencers; providing information of the identifier subset of the plurality of influencers and receiving media content data and content location data; identifying influencer location data in the influencer activity data associated with each of the identified subset of the influencers that matches with the received content location data; and placing the received media content data within the identified influencer location data in the environment, and providing access of the placed media content data to one or more followers associated with the identified subset of influencers. These limitations set forth a concept of identifying influencer locations and providing received content at influencer locations to followers. This concept is clearly a marketing or advertising practice. As such, the claims set forth a concept falling within the methods of organizing human activity grouping, and as such are determined to recite an abstract idea. 
computing device is performing the recited steps, and computing devices standing in for users. However, these computing devices are recited at an extreme level of generality, and may be interpreted as generic computing devices used to implement the abstract idea. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite a server which receives and provides data. This additional element reflects no improvement to technology, no particular machine, no transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a computing environment involving networked devices. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of a virtual environment and various virtual data elements. This additional element reflects no improvement to technology, no particular machine, no transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a virtual environment. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a virtual environment implemented by networked computing devices. As such, the combination of additional elements do not amount to significantly more. Therefore the claims are determined to be directed to an abstract idea. 
	In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite the additional element of computing devices used to implement the abstract idea. However, implementing an abstract idea on generic computing devices does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional elements of a server and a virtual environment. Further, as previously noted, these additional elements only generally link the abstract idea to a technological environment. However, per MPEP 2106, the courts 
Dependent claims 2, 4, 5, 8, 10, 11, 14, 17, and 18 further narrow the identified judicial exception, but the claims continue to recite a judicial exception. The previously identified additional elements fail to either integrate the narrowed abstract idea into a practical application or amount to significantly more. Dependent claim 3, 9, and 15 further describe the additional element of the virtual environment, but the additional element, individually and in combination with the prior additional elements, only generally links the abstract idea to a virtual environment. As such, the further narrowed additional element fails to either integrate the abstract idea into a practical application or amount to significantly more. Dependent claims 6, 12, and 18 recite the additional element of a neural network algorithm. This additional element is generally recited as applied to various data. However, per MPEP 2106, the application of computers as a tool does not integrate an abstract idea into a practical application or amount to significantly more. Further, the combination of additional elements also only generally links the abstract idea to a virtual environment implemented by computing devices. As such, the additional element fails to either integrate the abstract idea into a practical application or amount to significantly more. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2012/0166433 A1) in view of Van Hoff et al. (US 9363569 B1).

Regarding Claim 1, 7, and 13: Tseng discloses a method comprising:
identifying, by a computing device, a subset of a plurality of influencer computing devices from a plurality of computing devices in a environment based on influencer activity data and influencer user profile data associated with users of each of the plurality of influencer computing devices (The social networking system 130 identifies, for a first user, a second user having a connection with the first user in the social network. To determine the connection, the social networking system 130 accesses the first user's profile 601 illustrated in FIG. 6A. In the example shown in FIG. 6A, the first user's profile 601 indicates that the first user "Erick" is friends with "John." Accordingly, the social networking system 130 locates John's user profile 603. Similarly, the second user's profile 603 indicates that 
providing, by the computing device, a media content server with information of the identified subset of the plurality of influencer computing devices and receiving virtual media content and content location data from the media content server (Using a social graph, therefore, a social networking system may keep track of many different types of objects and the interactions and connections among those objects, thereby maintaining an extremely rich store of socially relevant information. See at least [0022]. Also: The useful social information that is tracked and maintained by a social networking system can be thought of in terms of a "social graph," which includes a plurality of nodes that are interconnected by a plurality of edges. Each node in the social graph may represent something that can act on and/or be acted upon by another node. Common examples of nodes include users, non-person entities, content objects, groups, events, messages, concepts, and any other things that can be represented by an object in a social networking system. An edge between two nodes in the social graph represents a particular kind of connection between the two nodes, which may result from an action that was performed by one of the nodes on the other node. See at least [0041]. Also: Data stored in the connection store 245, the user profile store 240 and the action log 230 allows the social networking system 120 to generate a social graph that uses nodes to identify various objects and edges connecting nodes to identify relationships between different objects. An edge between two 
identifying, by the computing device, influencer location data in the influencer activity data associated with each of the identified subset of the influencer computing devices that matches with the received content location data (The social networking system 130 may also append additional social information to each search result. The appended information may include the number and/or identities of the user's friends who have indicated an interest in the search result, the number and/or identities of friends who have entered comments regarding the search result, or the identities of friends who are currently checked into the location of the search result, or who have checked into the location of the search result in the past. See at least [0112]). 
placing, by the computing device, the received virtual media content data placed within the identified influencer location data, and providing access of the placed virtual media content data to one or more follower computing devices associated with the identified subset of influencer computing devices (the 
a non-transitory computer readable medium having stored thereon instructions ([0147]).
a processor; and memory coupled to the processor ([0147]). 

	Tseng does not teach the application of these techniques to a virtual environment. 
Van Hoff teaches a virtual environment (The social network application 137 determines 604 an object of interest in the virtual reality content based on the location of the first user's gaze. The social network application 137 generates 606 a social network that includes the first user as a member of the social network. For example, the social network connects users based on a shared attribute. See at least Column 32, Lines 50-56. Also: The social network application 137 performs 608 an action in the social network related to the object of interest. The action may include identifying 610 one or more second users that are associated with the object of interest and suggesting a connection, for example, between the first user and the one or more second users in the social network. For example, users are connected in the social network based on users that message each other within the virtual reality world. In another example, the social network application 137 makes a suggestion where the first and second users view the same virtual reality content. See at least Column 32, Lines 57-67. Also: The action may include identifying 612 one or more users that are associated with the object of interest and inviting the one or more second users to join the first user. For example, the social network application 137 may generate a link for the one or more second users to view the same virtual reality content, such as by clicking on buttons in the social network to launch the content system 131. See at least Column 33, Lines 1-7. Also: The action may include determining 616 a category associated with the object of interest and determining one or more advertisements that correspond to the category. For example, the social network 
Tseng provides a system which identifies and provides information regarding influencers to followers based on a location in an environment, upon which the claimed invention’s application of these techniques to users in a virtual environment can be seen as an improvement. However, Van Hoff demonstrates that the prior art already knew of virtual environments, and further knew of providing users socially relevant information based on a virtual location. One of ordinary skill in the art could have easily applied the location based social information techniques of Tseng to the virtual environment of Van Hoff. Further, one of ordinary skill in the art would have recognized that such an application of Tseng would have resulted in an improved system which would encourage users to view content combined with social influencer information. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Tseng and the teaching of Van Hoff. 

Regarding Claim 2, 8, and 14: Tseng in view of Van Hoff makes obvious the above limitations. Additionally, Tseng discloses identifying, by the computing device, the one or more follower computing devices associated with the identified subset of influencer computing devices based on follower virtual activity data and follower user profile data (The social networking system 130 identifies, for a first user, a second user having a connection with the first user in the social network. To determine the connection, the social networking system 130 accesses the first user's profile 601 illustrated in FIG. 6A. In the example shown in FIG. 6A, the first user's profile 601 indicates that the first user "Erick" is friends with "John." Accordingly, the social networking system 130 locates John's user profile 603. Similarly, the second user's profile 603 indicates that John is also friends with Erick indicating a bidirectional relationship between the users. See at least [0093]. Also: The social networking system 130 then identifies 503 an interest common to the first user and the second user. In the example shown in FIG. 6A, the social networking system 130 compares profiles 601 and 603 to identify a common interest between 

Regarding Claim 3, 9, and 15: Tseng in view of Van Hoff makes obvious the above limitations. Additionally, Van Hoff teaches generating, by the computing device, the virtual environment comprising one or more virtual games, or one or more virtual activities; and providing, by the computing device, the generated virtual environment to the plurality of influencer computing devices and the plurality of follower computing devices (Once the virtual reality content is generated, there are many applications for the virtual reality content. In one embodiment, the content system generates advertisements within the virtual reality. For example, the advertisements are displayed in areas that are unobtrusive, such as above the user or below the user. The virtual reality system may be able to determine how to charge for the advertisements based on a location of the user's gaze. In another embodiment, the content system communicates with a social network application to identify users for using the virtual reality content together, for generating virtual reality updates for the user's friends on the social network, for suggesting content to the user based on the user's interest in certain virtual reality subject matter, etc. See at least Column 7, Lines 38-50. The stream combination module 214 generates 502 virtual reality content that includes a stream of three-dimensional video data and a stream of three-dimensional audio data. The stream combination module 214 provides 504 the virtual reality content to a user. See at least Column 31 Line 66 through Column 32 Line 3. Also: In some embodiments, the content includes a video game. In other embodiments, the content includes a picture such as a family photo that has been configured to be experienced as virtual reality content. See at least Column 13, Lines 5-8). The motivation to combine Tseng and Van Hoff is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 4, 10, and 16: Tseng in view of Van Hoff makes obvious the above limitations. Additionally, Van Hoff teaches tracking, by the computing device, the influencer activity data associated with the plurality of influencer computing devices based on the interaction of the plurality of influencer computing devices with the provided virtual environment (The advertising module 216 may determine one or more objects of interest based on the location of the user's gaze while viewing virtual reality content. The advertising module 216 may generate a profile for the user based on one or more objects of interest. The advertising module 216 may identify a category for the advertisement and determine that the user is interested in the category or the advertiser associated with the category. See at least Column 27, Lines 8-15). The motivation to combine Tseng and Van Hoff is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 5, 11, and 17: Tseng in view of Van Hoff makes obvious the above limitations. Additionally, Van Hoff teaches tracking, by the computing device, the follower activity data associated with the plurality of follower computing devices based on the interaction of the plurality of follower computing devices with the provided virtual environment (The advertising module 216 may determine one or more objects of interest based on the location of the user's gaze while viewing virtual reality content. The advertising module 216 may generate a profile for the user based on one or more objects of interest. The advertising module 216 may identify a category for the advertisement and determine that the user is interested in the category or the advertiser associated with the category. See at least Column 27, Lines 8-15). The motivation to combine Tseng and Van Hoff is the same as explained under claim 1 above, and is incorporated herein.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2012/0166433 A1) in view of Van Hoff et al. (US 9363569 B1), and further in view of Xiong et al. (US 2019/0114528 A1). 

Regarding Claim 6, 12, and 18: Tseng in view of Van Hoff makes obvious the above limitations. Tseng does not appear to disclose applying a neural network algorithm. Xiong teaches where content data is identified by applying a neural network algorithm on data (When an opportunity 150 arises to present a content item (e.g., an advertisement, not shown) to the viewing user 105, a group of content items is identified based on the flexible multi-task neural network prediction model that predicts how likely the viewing user 105 will interact with each content item.  See at least [0014]. Also: The online system 240 receives 610 a plurality of content items associated with a viewing user. The online system 240 derives 620 a feature vector of each received content item. The online system 240 predicts 630 likelihood of each content item using a prediction model associated with a plurality of tasks. For example, the online system 240 retrieves the prediction model previously generated by the model module 330. The online system 240 applies each feature vector to the retrieved prediction model and predicts likelihood of each task. The online system 240 scores 640 each content item based on predicted likelihood of each task. The online system 240 ranks 650 the plurality of content items based on the scoring, as described above with respect to the content ranking module 340 of FIG. 3. See at least [0065]). 
	Tseng and Van Hoff suggests a system which identifies influencer data to provide to users, upon which the claimed invention’s application of a neural network to identify data can be seen as an improvement. However, Xiong demonstrates that the prior art already knew of using neural networks to identify content to provide to users. One of ordinary skill in the art could have trivially applied the techniques of Xiong to the system of Tseng and Van Hoff to identify influencer virtual location data. One of ordinary skill in the art would have recognized that such an application of Xiong would have resulted in an improved system where the system could be trained to identify data that users are most likely to engage with. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Tseng and the teaching of Van Hoff and Xiong. 



Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 1-18: In view of the foregoing amendments, the office is request to reconsider and withdrawn the rejections. 
Examiner’s Response: Applicant's amendments filed 7 March 2022 have been fully considered, and they resolve the identified issues. The rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-18: 
None of the limitations of exemplary independent claim recite any fundamental economic practices or principles, commercial or legal interactions, or organizing human activity. 
The claimed technology provides a technological solution tracking the activity of the computing devices of the consumers within a virtual environment and specifically identifying locations within the virtual environment to provide media content. 
Examiner’s Response: Applicant's arguments filed 7 March 2022 have been fully considered but they are not persuasive.
Applicant’s arguments do not address how the guidance expressly indicates that the “commercial or legal interactions” grouping includes marketing or sales activities. The present claims clearly describe a marketing activity, and as such the claims do recite an abstract idea. 
Per MPEP 2106: “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.“ The present specification does not appear to provide the meaningful technical details of implementation to suggest to one of ordinary skill in the art that the claimed invention includes a technical improvement. Instead, the specification uses highly functional language to define the desired results of the suggested improvement. For example, the specification states: “location tracker 315 tracks the users using the follower computing devices 15(1)-15(n) visiting places in the virtual world and stores the visit information in the activity store 325, although the data can be stored at other memory locations” [0023]. This language describes a result rather than any 

Applicant’s Argument Regarding 103 Rejections of claims 1-18: 
The office has asserted that Tseng in paragraphs [0030] and [0093]-[0094] discloses identifying a subset of a plurality of influencer computing devices in a virtual environment based on influencer virtual activity data and influencer user profile data associated with users of each of the plurality of influencer computing devices.  
The disadvantages associated with using the technique illustrated in Tseng is discussed in paragraph [0004] of Tseng as set forth below… .
By using the above illustrated technique, the disclosed technology is able to accurately identify the influencers and their follows within a larger set based on their interaction within a virtual environment via their computing devices and providing targeted media content based on their activity within the virtual environment. 
Examiner’s Response: Applicant's arguments filed 7 March 2022 have been fully considered but they are not persuasive.
Applicant’s characterization of the Office’s position is false. The office action explicitly stated that Tseng does not teach a virtual environment and the Office action does not suggest that Tseng discloses identifying influencer devices “in a virtual environment.” 
Contrary to applicant’s assertion, Tseng at [0004] states: “To enable a social networking system to provide relevant content objects to social networking system users, embodiments of the invention provide a mechanism for matching user location, interests, and other social information with the content, location, and timing associated with third-party content objects. In particular, embodiments of the invention enable relevance scores to be calculated for content objects with respect to relevance specific to a user of the social networking system, from which content objects can be selected for providing notifications to the user that are relevant to them based on their interests, location, and other social information.” Applicant appears to be referencing their own disclosure at [0004] as Tseng’s disclosure at [0004]. 
In response to applicant's reliance on the disclosed technology, it is noted that the features upon which applicant relies (e.g., [0029] and [0046]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 7 December 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-03-23